Exhibit 10.2
 
 
 
 
 
NOVABAY PHARMACEUTICALS, INC.




UNIT PURCHASE AGREEMENT




September 13, 2012
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 




NOVABAY PHARMACEUTICALS, INC.


UNIT PURCHASE AGREEMENT
 
This Unit Purchase Agreement (the “Agreement”) is made and entered into as of
September 13, 2012, by and among NovaBay Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Pioneer Pharma (Singapore) Pte Ltd.,
(“Purchaser”).
 
Recitals
 
Whereas, the Company has authorized the sale and issuance of an aggregate of
2,000,000 units (the “Units”), each Unit to consist of (a) one share of the
Company’s Common Stock (each a “Share” and together the “Shares”), and (b) a
warrant (each a “Warrant” and together the “Warrants”) to purchase, at an
exercise price of $1.50, one share of the Company’s Common Stock (each a
“Warrant Share” and together the “Warrant Shares”);
 
Whereas, Purchaser desire to purchase the Units from the Company on the terms
and conditions set forth herein; and
 
Whereas, the Company desires to issue and sell the Units to Purchaser on the
terms and conditions set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.             Agreement To Sell And Purchase
 
1.1           Authorization of Units.  The Company has authorized the sale and
issuance to Purchaser of the Units.
 
1.2           Sale and Purchase.  Subject to the terms and conditions hereof, at
each Closing (as hereinafter defined) the Company hereby agrees to issue and
sell to Purchaser, and Purchaser agrees to purchase from the Company, the number
of Units as set forth in Section 2 below.  The purchase price per Unit purchased
at each Closing shall be $1.25.
 
2.            Closings.
 
2.1           First Closing.  The first closing of the sale and purchase of the
Units under this Agreement (the “First Closing”) shall take place at 1:00 p.m.
on the date hereof, at the offices of Cooley LLP, 3175 Hanover Street, Palo
Alto, CA, 94304 or at such other time or place as the Company and Purchaser may
mutually agree (such date is hereinafter referred to as the “First Closing
Date”).  The number of Units purchased at the First Closing shall be 800,000,
for a total purchase price of $1,000,000 (the “First Units”).  The First Units
shall be immediately separable and shall be represented by a single stock
certificate for the Shares included in the First Units  (the “First Shares”) and
a single warrant certificate, in the form attached hereto as Exhibit A, for the
Warrants included in the First Units  (the “First Warrants”).  The Second
Closing (as defined below), if any, shall take place at such time as set forth
in Section 2.2 below.  The First Closing and the Second Closing, if any, shall
be known individually as a “Closing” and the respective closing date of each
such Closing shall be known herein as a “Closing Date.”
 
 
1.

--------------------------------------------------------------------------------

 
 
2.2           Second Closing.  The second closing of the sale and purchase of
the Units under this Agreement (the “Second Closing”) shall take place on the
date three (3) business days of the receipt of the Notice of Consent (as defined
below) by the Company from Purchaser for its purchase of the remaining Units to
be purchased hereunder, or at such later time as the Company and Purchaser may
mutually agree, at the offices of Cooley LLP, 3175 Hanover Street, Palo Alto,
CA, 94304 or at such other time or place as the Company and Purchaser may
mutually agree (such date is hereinafter referred to as the “Second Closing
Date”); provided, however, that the purchase of the Second Units shall not occur
if it has not occurred on or before October 31, 2012.    The number of Units
purchased at the Second Closing shall be 1,200,000, for a total purchase price
of $1,500,000 (the “Second Units”).  All such sales made at the Second Closing
shall be made on the terms and conditions set forth in this Agreement, and (i)
the representations and warranties of the Company set forth in Section 3 hereof
(and the Schedule of Exceptions) shall speak as of the First Closing and the
Company shall have no obligation to update any such disclosure, and (ii) the
representations, warranties and covenants of Purchaser in Section 4 hereof shall
speak as of the Second Closing.  The Second Units shall be immediately separable
and shall be represented by a single stock certificate for the Shares included
in the Second Units  (the “Second Shares”) and a single warrant certificate, in
the form attached hereto as Exhibit A, for the Warrants included in the Second
Units  (the “Second Warrants”).
 
3.            Representations And Warranties Of The Company.
 
Except as set forth on a Schedule of Exceptions delivered by the Company to
Purchaser at the Closing, the Company hereby represents and warrants to
Purchaser as of the date of this Agreement as set forth below.
 
3.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  The Company has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement, to issue and sell the Units and the Warrant Shares, to carry out
the provisions of this Agreement, and to carry on its business as presently
conducted.  The Company is duly qualified to do business and is in good standing
as a foreign corporation in all jurisdictions in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.
 
3.2           SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Exchange Act of 1934 (the “Exchange Act”), including pursuant to Section 13(a)
or 15(d) thereof, for twelve (12) months preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, on a timely basis or has received a valid extension of such time of
filing and has filed any such reports.
 
 
2.

--------------------------------------------------------------------------------

 
 
3.3           Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options, warrants, other securities of the
Company and script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for securities of the Company (whether or not
presently convertible into or exercisable or exchangeable for shares of capital
stock of the Company) has been set forth in the SEC Reports and has changed
since the date set forth in such SEC Reports only to reflect stock option
exercises and grants and warrant exercises that have not, individually or in the
aggregate, had a material effect on the overall aggregate capitalization of
Company. All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and non-assessable, have been issued in
compliance in all material respects with all applicable federal and state
securities laws.
 
3.4           Authorization; Binding Obligations.  All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement and the performance of all obligations of the
Company hereunder at the Closing and the authorization, sale, issuance and
delivery of the Units pursuant hereto.  The Agreement, when executed and
delivered, will be valid and binding obligations of the Company enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting enforcement of creditors’ rights, and (b) general principles of equity
that restrict the availability of equitable remedies.
 
3.5           Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the U.S. Securities and
Exchange Commission with respect thereto as in effect at the time of filing (or
to the extent corrected by a subsequent amendment). Such financial statements
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, year-end audit adjustments.
 
3.6           Offering Valid.  Assuming the accuracy of the representations and
warranties of Purchaser contained in Section 4 hereof, the offer, sale and
issuance of the Units will be exempt from the registration requirements of the
Securities Act of 1933 (the “Securities Act”), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.  Neither the Company nor any agent on its behalf has solicited
or will solicit any offers to sell or has offered to sell or will offer to sell
all or any part of the Units to any person or persons so as to bring the sale of
such Units by the Company within the registration provisions of the Securities
Act or any state securities laws.
 
 
3.

--------------------------------------------------------------------------------

 
 
4.            Representations, Warranties and Covenants Of Purchaser.
 
Purchaser hereby represents warrants and covenants to the Company as follows
(provided that such representations, warranties and covenants do not lessen or
obviate the representations and warranties of the Company set forth in this
Agreement):
 
4.1           Requisite Power and Authority.  Purchaser has all necessary power
and authority to execute and deliver this Agreement and to carry out their
provisions.  All action on Purchaser’s part required for the lawful execution
and delivery of this Agreement has been taken.  Upon their execution and
delivery, this Agreement will be valid and binding obligations of Purchaser,
enforceable in accordance with their terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable
remedies.
 
4.2           Investment Representations.  Purchaser understands that neither
the Units, the Shares, the Warrants (the Units, the Shares and the Warrants are
collectively referred to herein as the “Securities”) nor the Warrant Shares have
been registered under the Securities Act.  Purchaser also understands that the
Securities and the Warrant Shares are being offered and sold pursuant to an
exemption from registration contained in the Securities Act based in part upon
Purchaser’s representations contained in the Agreement and the Warrants. 
Purchaser hereby represents and warrants as follows:
 
(a)           Purchaser Bears Economic Risk.  Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.  Purchaser must bear the economic risk of
this investment indefinitely unless the Securities and, if Purchaser exercises
the Warrants, the Warrant Shares, are registered pursuant to the Securities Act,
or an exemption from registration is available.  Purchaser understands that the
Company has no present intention of registering the Securities or the Warrant
Shares.  Purchaser also understands that there is no assurance that any
exemption from registration under the Securities Act will be available and that,
even if available, such exemption may not allow Purchaser to transfer all or any
portion of the Securities or, if it exercises the Warrants, the Warrant Shares,
under the circumstances, in the amounts or at the times Purchaser might propose.
 
(b)           Investment Intent.  Purchaser understands that the Securities and
the Warrant Shares are “restricted securities” and have not been registered
under the Securities Act, or any applicable state securities law.  Purchaser is
acquiring the Securities and, if it exercises the Warrants, the Warrant Shares,
as principal for its own account and not with a view to, or for distributing or
reselling such Securities or the Warrant Shares, or any part thereof in
violation of the Securities Act or any applicable state securities
laws.  Purchaser does not presently have any agreement, plan or understanding
with any Person to distribute or effect any distribution of any of the
Securities or the Warrant Shares  (or any securities which are derivatives
thereof) to or through any person; Purchaser is not a registered broker-dealer
under Exchange Act or an entity engaged in a business that would require it to
be so registered as a broker-dealer.
 
 
4.

--------------------------------------------------------------------------------

 
 
(c)            Purchaser Status.  At the time Purchaser was offered the
Securities and the Warrant Shares, it was, and at the date hereof it is, and if
it exercises the Warrants then at the time of the exercise of the Warrants it
will be, an “accredited investor” as defined in Rule 501(a) under the Securities
Act.
 
(d)            General Solicitation.  Purchaser is not purchasing the Securities
and, if it exercises the Warrants, the Warrant Shares, as a result of any
advertisement, article, notice or other communication regarding the Securities
or the Warrant Shares, published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
 
(e)            Experience of Purchaser.  Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities and, if it exercises the
Warrants, the Warrant Shares, and has so evaluated the merits and risks of such
investment. Purchaser is able to bear the economic risk of an investment in the
Securities and, if it exercises the Warrants, the Warrant Shares, and, at the
present time, is able to afford a complete loss of such investment.
 
(f)            Purchaser Can Protect Its Interest.  Purchaser represents that by
reason of its, or of its management’s, business or financial experience,
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement.  Further, Purchaser is aware of no
publication of any advertisement in connection with the transactions
contemplated in the Agreement.
 
(g)           General Solicitation. Purchaser is not purchasing the Securities
and, if it exercises the Warrants, the Warrant Shares, as a result of any
advertisement, article, notice or other communication regarding the Securities
or the Warrant Shares, published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.
 
(h)           Brokers and Finders. No person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of Purchaser.
 
(i)            Company Information.  Purchaser has had an opportunity to discuss
the Company’s business, management and financial affairs with directors,
officers and management of the Company and has had the opportunity to review the
Company’s operations and facilities.  Purchaser has also had the opportunity to
ask questions of and receive answers from, the Company and its management
regarding the terms and conditions of this investment.
 
(j)            Rule 144.  Purchaser acknowledges and agrees that the Securities
are, and if it exercises the Warrants then the Warrant Shares will be, are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  Purchaser has been advised or is aware of the
provisions of Rule 144, which permits limited resale of securities purchased in
a private placement subject to the satisfaction of certain conditions,
including, among other things:  the availability of certain current public
information about the Company, the resale occurring following the required
holding period under Rule 144 and the number of securites being sold during any
three-month period not exceeding specified limitations.
 
 
5.

--------------------------------------------------------------------------------

 
 
(k)           Residence.  The office or offices of Purchaser in which its
investment decision was made is located at the address or addresses of Purchaser
in Peoples Republic of China.
 
(l)            Regulation S.  Purchaser hereby acknowledges and represents that
at the time of issuance of the Securities it is not, and if it exercises the
Warrants then at the time of the issuance of the Warrant Shares it will not
be,  a U.S. Person (as defined below), and further provides the represents and
warrants:
 
(i)           The Securities are being, and if Purchaser exercises the Warrants
then the Warrant Shares will be, acquired for investment for Purchaser’s own
account, not as a nominee or agent, and not for the account or benefit of, a
U.S. Person, and not with a view to the resale or distribution of any part
thereof in the United States or to a U.S. Person, and that Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  Purchaser does not have, and at the time of issuance of
the Warrant Shares (if any) will not have, any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person in the United States or to a U.S. Person, or any
hedging transaction with any third person in the United States or to a United
States resident, with respect to any of the Securities and, if it exercises the
Warrants, the Warrant Shares.  Purchaser further acknowledges and understands
that the certificates evidencing the Shares, the Warrants and, if it exercises
the Warrants, the Warrant Shares, issued to Purchaser shall be imprinted with
the following legend (in addition to any legend required under applicable state
or foreign securities laws):
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO REGULATION S
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE
THEREWITH, PURSUANT TO A REGISTRATION UNDER THE ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, NO HEDGING TRANSACTION MAY
BE CONDUCTED WITH RESPECT TO THESE SECURITIES UNLESS SUCH TRANSACTIONS ARE IN
COMPLIANCE WITH THE ACT.”
 
 
6.

--------------------------------------------------------------------------------

 
 
(ii)           Covenants with the Company, that Purchaser will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Securities or, if it exercises the Warrants, the Warrant Shares, except in
compliance with the Securities Act, applicable blue sky laws, and the rules and
regulations promulgated thereunder.  Purchaser hereby agrees to resell such
Securities and, if it exercises the Warrants, the Warrant Shares, only in
accordance with the provisions of Regulation S under the Securities Act
(“Regulation S”), pursuant to registration under the Securities Act, or pursuant
to an exemption from registration.  Purchaser further agrees not to engage in
hedging transactions with regard to the Securities or the Warrant Shares, unless
in compliance with the Securities Act.  Purchaser agrees that Purchaser will not
effect any disposition of the Securities or the Warrant Shares, that would
constitute a sale within the meaning of the Securities Act, except: (x) pursuant
to the provisions of Regulation S; or (y) in a transaction exempt from
registration under the Securities Act, in which case Purchaser shall, prior to
effecting such disposition, submit to Company an opinion of counsel in form and
substance reasonably satisfactory to Company to the effect that the proposed
transaction is in compliance with the Securities Act.
 
(iii)           The Company hereby agrees, for the benefit of Purchaser, that it
will not register any transfer of the Securities or the Warrant Shares, not made
in accordance with the provisions of Regulation S, pursuant to a registration
statement under the Act, or pursuant to an available exemption from
registration.
 
(iv)           “U.S. Person” means (a) any natural person resident in the United
States, (b) any partnership or corporation organized or incorporated under the
laws of the United States (c) any estate of which any executor or administrator
is a U.S. person, (d) any trust of which any trustee is a U.S. person, (e) any
agency or branch of a foreign entity located in the United States, (f) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person,
(g) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States, and any partnership or corporation
if: (i) organized or incorporated under the laws of any foreign jurisdiction;
and  (ii) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in §230.501(a)) who are not
natural persons, estates or trusts, provided, however, the following are not
“U.S. persons”: (u) any discretionary account or similar account (other than an
estate or trust) held for the benefit or account of a non-U.S. person by a
dealer or other professional fiduciary organized, incorporated, or (if an
individual) resident in the United States, (v) any estate of which any
professional fiduciary acting as executor or administrator is a U.S. person if:
(1) an executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and
(2) the estate is governed by foreign law, (w) any trust of which any
professional fiduciary acting as trustee is a U.S. person, if a trustee who is
not a U.S. person has sole or shared investment discretion with respect to the
trust assets, and no beneficiary of the trust (and no settler if the trust is
revocable) is a U.S. person, (x) an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country, (y) any agency
or branch of a U.S. person located outside the United States if: (1) the agency
or branch operates for valid business reasons; and (2) the agency or branch is
engaged in the business of insurance or banking and is subject to substantive
insurance or banking regulation, respectively, in the jurisdiction where
located; and (z) the International Monetary Fund, the International Bank for
Reconstruction and Development, the Inter-American Development Bank, the Asian
Development Bank, the African Development Bank, the United Nations, and their
agencies, affiliates and pension plans, and any other similar international
organizations, their agencies, affiliates and pension plans.
 
 
7.

--------------------------------------------------------------------------------

 
 
4.3           Consents, Permits, and Waivers.  No consents, waivers or approvals
are required under the laws of the Peoples Republic of China for the Company to
issue the Units to be issued to Purchaser in the First Closing. Purchaser hereby
covenants to use its best efforts to obtain any and all consents, permits and
waivers necessary or appropriate for consummation of the Second Closing,
including any consents, permits and waivers necessary from the People’s Republic
of China.  Purchase shall immediately notify the Company in writing upon receipt
of any and all consents, permits and waiver under this Section 4.3 (the “Notice
of Consent”).
 
5.            Conditions To Closing.
 
5.1           Conditions to Purchaser’s Obligations at Each
Closing.  Purchaser’s obligations to purchase the Units at each Closing are
subject to the satisfaction, at or prior to the respective Closing Date, of the
following conditions:
 
(a)           Representations and Warranties True; Performance of
Obligations.  The representations and warranties made by the Company in
Section 3 hereof shall be true and correct in all material respects as of the
Closing Date with the same force and effect as if they had been made as of the
Closing Date, and the Company shall have performed all obligations and
conditions herein required to be performed or observed by it on or prior to the
Closing.
 
(b)           Legal Investment.  On the Closing Date, the sale and issuance of
the Units shall be legally permitted by all laws and regulations to which the
Company is subject.
 
(c)           Consents, Permits, and Waivers.  The Company shall have obtained
any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by the Agreement.
 
(d)           Corporate Documents.  The Company shall have delivered to
Purchaser or their counsel copies of all corporate documents of the Company as
Purchaser shall reasonably request.
 
(e)           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing hereby and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Purchaser and their special counsel, and
Purchaser and their special counsel shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.
 
(f)           Company Undertaking.   The Company hereby undertakes, for the
benefit of Purchaser, that it will not register any transfer of the Securities
or, if Purchaser exercises the Warrants, the Warrant Shares, not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration.
 
 
8.

--------------------------------------------------------------------------------

 
 
5.2           Conditions to Obligations of the Company at Each Closing.  The
Company’s obligation to issue and sell the Units at at each Closing is subject
to the satisfaction or waiver by the Company, on or prior to the respective
Closing, of the following conditions:
 
(a)           Representations and Warranties True.  The representations and
warranties in Section 4 made by Purchaser hereof shall be true and correct in
all material respects at the date of the Closing, with the same force and effect
as if they had been made on and as of said date.
 
(b)           Performance of Obligations.  Purchaser shall have performed and
complied with all agreements and conditions herein required to be performed or
complied with by Purchaser on or before the Closing.
 
(c)           Consents, Permits, and Waivers.  With respect to the Second
Closing, Purchaser shall have obtained any and all consents, permits and waivers
necessary or appropriate for consummation of the Second Closing, including any
consents, permits and waivers necessary from the People’s Republic of China.
 
6.            Miscellaneous.
 
6.1           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of Delaware in all respects as such laws are applied
to agreements among Delaware residents entered into and performed entirely
within Delaware, without giving effect to conflict of law principles
thereof.  The parties agree that any action brought by either party under or in
relation to this Agreement, including without limitation to interpret or enforce
any provision of this Agreement, shall be brought in, and each party agrees to
and does hereby submit to the jurisdiction and venue of, any state or federal
court located in the State of Delaware.
 
6.2           Indemnification.  Purchaser shall indemnify, defend or settle and
hold the Company and its affiliates harmless from and against any and all
liabilities, damages or expenses (including reasonable legal expenses and
attorneys’ fees) arising out of any non-compliance by Purchaser or its
affiliates with applicable laws of the Peoples Republic of China, or the failure
of Purchaser to obtain any required permits, consents or approvals, including
pursuant to the terms of Section 4.3 hereof, in each case for the Company to
issue the Units to be issued to Purchaser pursuant to the terms of this
Agreement.
 
6.3           Survival.  The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby.  All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.  The representations, warranties,
covenants and obligations of the Company, and the rights and remedies that may
be exercised by Purchaser, shall not be limited or otherwise affected by or as a
result of any information furnished to, or any investigation made by or
knowledge of, Purchaser or any of their representatives.
 
 
9.

--------------------------------------------------------------------------------

 
 
6.4           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
the parties hereto and their respective successors, assigns, heirs, executors
and administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Securities or the Warrant Shares from time
to time; provided, however, that prior to the receipt by the Company of adequate
written notice of the transfer of any Securities or the Warrant Shares
specifying the full name and address of the transferee, the Company may deem and
treat the person listed as the holder of such Securities or the Warrant Shares
in its records as the absolute owner and holder of such Securities or the
Warrant Shares for all purposes.
 
6.5           Entire Agreement.  This Agreement, the exhibits and schedules
hereto, the Warrants and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable for or bound to
any other in any manner by any oral or written representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
 
6.6           Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
6.7           Amendment and Waiver. This Agreement may be amended or modified,
and the obligations of the Company and the rights of the holders of the
Securities or the Warrant Shares and the Agreement may be waived, only upon the
written consent of the Company and Purchaser.
 
6.8           Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance  by another party under this Agreement, shall impair
any such right, power or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of or in
any similar breach, default or noncompliance thereafter occurring.  It is
further agreed that any waiver, permit, consent or approval of any kind or
character on any party’s part of any breach, default or noncompliance under this
Agreement or any waiver on such party’s part of any provisions or conditions of
the Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement, by law, or otherwise afforded to any party, shall be cumulative and
not alternative.
 
6.9           Waiver of Conflicts.  Each party to this Agreement acknowledges
that Cooley LLP (“Cooley”), outside general counsel to the Company, has in the
past performed and is or may now or in the future represent Purchaser or their
affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of Purchaser or their
affiliates in matters of a similar nature to the Financing.  The applicable
rules of professional conduct require that Cooley inform the parties hereunder
of this representation and obtain their consent.  Cooley has served as outside
general counsel to the Company and has negotiated the terms of the Financing
solely on behalf of the Company.  The Company and Purchaser hereby
(a) acknowledge that they have had an opportunity to ask for and have obtained
information relevant to such representation, including disclosure of the
reasonably foreseeable adverse consequences of such representation;
(b) acknowledge that with respect to the Financing, Cooley has represented
solely the Company, and not Purchaser or any stockholder, director or employee
of the Company or Purchaser; and (c) gives its informed consent to Cooley’s
representation of the Company in the Financing.
 
 
10.

--------------------------------------------------------------------------------

 
 
6.10           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the Company at the address as set forth on the signature page hereof and
to Purchaser at the address set forth on Exhibit A attached hereto or at such
other address or electronic mail address as the Company or Purchaser may
designate by ten (10) days advance written notice to the other parties hereto.
 
6.11           Expenses.  Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement.
 
6.12           Attorneys’ Fees.  In the event that any suit or action is
instituted under or in relation to this Agreement, including without limitation
to enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
6.13           Titles and Subtitles.  The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
6.14           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
6.15           Broker’s Fees.  Each party hereto represents and warrants that no
agent, broker, investment banker, person or firm acting on behalf of or under
the authority of such party hereto is or will be entitled to any broker’s or
finder’s fee or any other commission directly or indirectly in connection with
the transactions contemplated herein.  Each party hereto further agrees to
indemnify each other party for any claims, losses or expenses incurred by such
other party as a result of the representation in this Section 6.15 being untrue.
 
 
11.

--------------------------------------------------------------------------------

 
 
6.16           Pronouns.  All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.
 
6.17           California Corporate Securities Law.  THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION OR IN THE ABSENCE OF AN EXEMPTION FROM SUCH
QUALIFICATION IS UNLAWFUL.  PRIOR TO ACCEPTANCE OF SUCH CONSIDERATION BY THE
COMPANY, THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED
UPON SUCH QUALIFICATION BEING OBTAINED OR AN EXEMPTION FROM SUCH QUALIFICATION
BEING AVAILABLE.
 
[Signature Page Follows]
 
 
12.

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have executed the Common Stock Purchase
Agreement as of the date set forth in the first paragraph hereof.
 
COMPANY:
 
NovaBay Pharmaceuticals, Inc.
 
 
 
Signature:                                                                
                     
                                           
Print Name:  Ramin (Ron) Najafi, Ph.D.
 
Title:  Chairman and CEO
PURCHASER:
 
Pioneer Pharma (Singapore) Pte Ltd.
 
 
 
Signature:                                                                             
                                                    
Print Name: Mr. XinZhou Li
 
Title: President and CEO
   

 
Common Stock and Warrant Purchase Agreement
Signature Page
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Exhibit A
 
FORM OF WARRANT CERTIFICATE
 


 
 